DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 25 October 2021, have been entered in full.  Claims 1, 3-23, 29-43, 45-52, 57-59, 63-68 are canceled. Claims 2 and 24 are amended. New claims 69 and 70 are added. Claims 2, 24-28, 44, 53-56, 60-62, 69 and 70 are under examination.
Withdrawn Objections And/Or Rejections
The rejection to claim 53 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piehler et al. (The Journal of Biological Chemistry, Volume 274/51:40425-40433, 2000) in view of Yu et al. (US 2003/0026779; published 2/6/03), as set forth at pages 11-12 of the previous Office Action (29 September 2020), is withdrawn in view of the new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 2, 24-28, 44, 55, 56, 60-62 (and new claim 69) remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblum et al. (WO 2006/074451; published 7/13/06) in view of Piehler et al. (The Journal of Biological Chemistry, Volume 274/51:40425-40433, 2000).
The basis for this rejection is set forth at pages 2-11 of the previous Office Action (29 September 2020).
	Rosenblum et al. teach chimeric molecules comprising a targeting moiety and an anti-cell proliferation factor (e.g. cytotoxic or pro-apoptotic agent). Rosenblum et al. teach that one moiety is for the killing of the cell and the second moiety is for targeting the component to cancer cells (abstract; paras 0027 and 0117). Rosenblum et al. teach that the cytotoxic agent is tumor necrosis factor-alpha (TNF-alpha) (para 0028). Rosenblum et al. teach that the cancer cell-targeting moiety is an antibody, a growth factor, a hormone, a peptide, an aptamer, a cytokine, interferon, vitamin, or a mixture thereof (para 0040; page 14). Rosenblum et al. teach that cancer cell targeting moieties can comprise one or more factors such as epidermal growth factor (EGF), erythropoietin (EPO) or interferon-alpha (IFN-alpha)(paras 0041, 0042 and 0152)(applies to claims 2 and 24). The instant specification teaches monomeric elements to include IFN-alpha, EGF and EPO (page 21)(applies to claims 25 and 26). Rosenblum et al. teach that TNF-alpha employed in the chimeric protein can have mutations in the TNF-alpha domain that affects the binding of TNF to its receptors (paras applies to claims 2, 24, 60-62). Rosenblum et al. teach recombinant methods of making the chimeric protein (paras 0133 and 0186)(applies to claims 2 and 24). Rosenblum et al. teach flexible linkers between the domains at various lengths and comprising glycine and serine residues (paras 0046 and 0134)(applies to claims 2, 24, 27, 28, 55 and 56). Rosenblum et al. teach that the cell-specific targeting moiety confers cell-type specific binding to the molecule, and it is chosen on the basis of the particular cell population to be targeted. Rosenblum et al. teach that a wide variety of proteins are suitable for use as cell-specific targeting moieties, including but not limited to, ligands for receptors such as growth factors, hormones and cytokines, and antibodies or antigen-binding fragments thereof (0135).
In summary, Rosenblum et al. teach a chimeric protein comprising an anti-cell proliferation/cytotoxic agent factor (i.e. TNF-alpha) and a cancer cell-targeting moieties comprising one or more factors (i.e. EGF). Rosenblum et al. teach that TNF-alpha employed in the chimeric protein can have mutations in the TNF-alpha domain that affects the binding of TNF to its receptors.
Rosenblum et al. do not teach using the IFN-alpha domain as the proliferation/cytotoxic agent, wherein said domain comprise R144A or R149A mutations that affect binding to its receptor. 
Piehler et al. teach that IFN binds to its receptors as the first step in the activation of signal transduction pathways that elicit an anti-viral and an anti-proliferative response (abstract). Piehler et al. teach IFN-alpha proteins that comprise R144A or R149A mutations and that each mutation resulted in a decrease in binding affinity (page 40426, 2nd column last paragraph)(applies to claims 44 and 69). Piehler et al. teach 
 Piehler et al. do not teach that the IFN-alpha mutants have the recited binding functions such as reduced binding affinity of the variant by at least 10-fold relative to IFN-alpha. However, it would have been reasonable to conclude that the construct would have these functions because it comprises the same IFN-alpha structural mutations that are recited in the claims.
It would have been obvious for one of skill in the art at the time the invention was made to modify a chimeric molecule comprising an anti-cell proliferation factor such as TNF-alpha and a targeting moiety such as EGF, as taught by Rosenblum, by substituting TNF-alpha with IFN-alpha, wherein said IFN-alpha comprise R144A or R149A, as taught by Piehler et al.. One of ordinary skill in the art at the time the invention was made would have been motivated to modify the construct and expect success for the following reasons. Rosenblum teaches a chimeric protein for cancer treatment comprising an anti-cell proliferation factor linked to a targeting moiety. Rosenblum teaches the anti-cell proliferation factor can be TNF-alpha and that TNF-alpha mutants have decreased binding. Piehler et al. teach IFN-alpha mutants that comprise R144A or R149A result in a decrease in binding affinity. Piehler et al. teach IFN-alpha mutants as being able to elicit an anti-proliferative state in cells. Based on the teachings it would be obvious to substitute the TNF-alpha domain in a cancer pharmaceutical for an IFN-alpha mutant that comprise R144A or R149A because it is taught to be an anti-cell proliferation factor.


Applicant’s arguments
Arguments A, B and F:  Applicant argues that the Office has failed to make a prima facie case for obviousness because the burden of inherency has not been met.  Applicant discusses the Rosenblum reference. Applicant cites case law. Applicant cites MPEP 2141.02(V). Applicant argues that the Office has failed to make a prima facie case for obviousness because the reference teaches against the claimed inherent properties. Applicant cites Rosenblum at paragraph [0007].
 	Applicant argues that the Office improperly maintaining the obviousness rejection because the doctrine of In re Papesch is improperly applied. .Applicant states that the Office argues that there is motivation to combine Rosenblum and Piehler and that Piehler’s “IFN-mut protein has to work in the same way when linked to EGF. Chemical compounds and their properties are inseparable.” Applicant argues that an IFNa protein and a chimeric molecule comprising an IFNa protein are not the same chemical compound. Applicant argues that they are two different molecules and that In re Papesch’s instructions are directed to identical compositions. Applicant argues that it is impermissibly taking official notice of facts to assert that when a moiety is added to a chemical compound that it remains the same chemical compound. Applicant argues that the disclosures of Rosenblum and the instant specification both contradict this by demonstrating that chimeras behave differently than their constituent parts. 
Applicant’s arguments have been fully considered but are not found persuasive.  The Examiner notes that some of Applicant’s arguments and citations of case law are duplicative and have been answered by the Examiner in the prior Office  
MPEP 2141.02 (V) teaches:   Differences Between Prior Art and Claimed Invention [R-10.2019] V.    DISCLOSED INHERENT PROPERTIES ARE PART OF "AS A WHOLE" INQUIRY  "In determining whether the invention as a whole would have been obvious under 35 U.S.C. 103, we must first delineate the invention as a whole. In delineating the invention as a whole, we look not only to the subject matter which is literally recited in the claim in question... but also to those properties of the subject matter which are inherent in the subject matter and are disclosed in the specification. . . Just as we look to a chemical and its properties when we examine the obviousness of a composition of matter claim, it is this invention as a whole, and not some part of it, which must be obvious under 35 U.S.C. 103." In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977) (emphasis in original) (citations omitted) (The claimed wastewater treatment device had a tank volume to contactor area of 0.12 gal./sq. ft. The court found the invention as a whole was the ratio of 0.12 and its inherent property that the claimed devices maximized treatment capacity regardless of other variables in the devices. The prior art did not recognize that treatment capacity was a function of the tank volume to contactor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable.").
In the instant case, the claims are drawn to a variant IFN-alpha-linker-EGF construct.  The claims recite “.. the variant comprising at least one amino acid substitution the exact mutation in IFN-alpha taught by Piehler. It is the same IFN-alpha variant protein. Piehler teaches IFN-alpha proteins that comprise R144A or R149A mutations results in a decrease in binding affinity. It would be obvious that an IFN-alpha protein comprising R144A or R149A would have that particular property, when replacing the TNF-mutant in the TNF-mutant-linker-EGF taught by Rosenblum. 
MPEP 2112 teaches:  Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019].  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
	MPEP 2112.01 teaches: Composition, Product, and Apparatus Claims [R-10.2019]. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
MPEP 2112 V teaches: ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). 
	In the instant case, Applicant has not shown that a IFN-alpha protein comprising R144A or R149A, as taught by Piehler et al., would not have reduced binding affinity for its naturally occurring cell surface receptors by at least 10 fold relative to the wild-type IFN alpha protein. 
Applicant’s arguments C and D: Applicant argues that the Office has failed to establish a prima facie case for obviousness because the rejection focuses on Rosenblum’s alleged advantages, rather than comparing the present claims to Rosenblum. Applicant argues that the Office has failed to make a prima facie case for obviousness because the requirements of a substitution rationale have not been met. Applicant states that the Office argues that it would “be obvious to substitute” the TNF-mut of Rosenblum with the IFN-mut of Piehler. Applicant maintains that the substitution rationale endorsed by MPEP 2143(I) requires that the prima facie case of obviousness be based on “simple substitution of one known element for another to obtain predictable results.” 
Applicant’s arguments have been fully considered but are not persuasive. The Examiner notes that there are multiple rationales to support a conclusion of obviousness:
MPEP 2143 teaches:    I.    EXEMPLARY RATIONALES. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In the instant case, Rosenblum et al. teach chimeric molecules comprising a targeting moiety and an anti-cell proliferation factor (e.g. cytotoxic or pro-apoptotic agent). Rosenblum et al. teach that one moiety is for the killing of the cell and the second moiety is for targeting the component to cancer cells (abstract; paras 0027 and 0117). Rosenblum et al. teach that the cytotoxic agent is tumor necrosis factor-alpha (TNF-alpha) (para 0028). Rosenblum et al. teach that cancer cell targeting moieties can comprise epidermal growth factor (EGF). Rosenblum teaches a chimeric protein for cancer treatment comprising an anti-cell proliferation factor linked to a targeting moiety. Rosenblum teaches the anti-cell proliferation factor can be TNF-alpha and that TNF-alpha mutants have decreased binding. In summary Rosenblum teaches a construct comprising TNF-alpha-mutant-linker-EGF. 
	Piehler et al. teach that the IFN-alpha mutants are able to elicit an anti-proliferative state in cells (i.e. cytotoxic or pro-apoptotic). Piehler et al. teach IFN-alpha mutants that comprise R144A or R149A result in a decrease in binding affinity. Piehler et al. teach IFN-alpha mutants as being able to elicit an anti-proliferative state in cells.
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the construct of Rosenblum and expect success for the following reasons. Rosenblum teaches a chimeric protein for cancer treatment comprising an anti-cell proliferation factor linked to a targeting moiety. Rosenblum teaches the anti-cell proliferation factor can be TNF-alpha mutants, which have decreased binding. Piehler et 
Based on the teachings it would be obvious to substitute the TNF-alpha domain in a cancer pharmaceutical for an IFN-alpha mutant that comprise R144A or R149A because it is taught to be an anti-cell proliferation factor.

Applicant’s argument E: Applicant argues that the Office is improperly maintaining the obviousness rejection because demonstrations of surprising results have not been given proper weight. Applicant argues that the MPEP instructs at 2141(V) that a prima facie case of obviousness can be overcome by a demonstration that “the results of the claimed combination were unexpected.” Applicant argues that in the Final Office Action mailed September 29, 2020 the Office acknowledges that Applicant has submitted evidence of surprising results, but then dismisses it, arguing that there is motivation to combine Rosenblum and Piehler. Applicant notes that the instantly claimed chimeras comprise not just generic “reduced binding affinity” variants, but variants with specific levels of reduced binding affinity and that these specific levels are shown to exhibit surprising results. Applicant argues that even if the prior art suggested the use of reduced binding affinity variant generically, it does not teach or suggest that unexpected superior results can be obtained by utilizing variants with particular affinities. Applicant directs the Examiner attention to the specification. Applicant argues that paragraph [0131] of the instant specification, shows that wild-type IFNa-EGF chimeras were not specific to the target cells. Applicant argues that in stark contrast, the IFNa-EGF chimeras comprising 
Applicant’s arguments have been fully considered but are not found persuasive.  The Examiner’s argument is Piehler et al. teach IFN-alpha proteins that comprise R144A or R149A mutations and that each mutation would result in the same type of binding as recited (i.e. reduced binding affinity of the variant for its naturally occurring cell surface receptor by at least 10-fold relative (or 200 fold) relative to  the wild-type receptor binding protein). 
To demonstrate unexpected results, Applicant would need to demonstrate that IFN-alpha proteins that comprise R144A or R149A mutations do not have reduced binding. Applicant‘s direction to paragraphs and Figures in the specification do not teach this. However, the Examiner notes that the instant specification teaches, “the mutations K133A, R144A, and R149A reduced the activity of the tagged IFN.alpha.2a to a degree similar to the reductions previously reported (Piehler, J., Roisman, L. C., Schreiber, G., (2000) J Biol Chem 275(51), 40425-40433)(para 0183). The Examiner notes that the Piehler reference cited in the instant specification is the same Piehler reference employed in the instant rejection.
.


Claim 54 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piehler et al. (The Journal of Biological Chemistry, Volume 274/51:40425-40433, 2000) in view of Yu et al. (US 2003/0026779; published 2/6/03).  The basis for this rejection is set forth at pages 11-12 of the previous Office Action (29 September 2020).
Piehler et al. teach that IFN binds to its receptors as the first step in the activation of signal transduction pathways that elicit an anti-viral and an anti-proliferative response (abstract and page 40425). Piehler et al. teach IFN-alpha mutants R144A and R149A (applies to claim 54). Piehler et al. teach IFN-alpha proteins that comprise R144A or R149A result in a decrease in binding affinity (page 40426, 2nd column last paragraph). Piehler et al. teach a linear correlation between the affinity of the mutants to bind its receptor and anti-viral and anti-proliferative activity (page 4027, 2nd column, last paragraph-page 4029). 
Piehler et al. do not teach that the IFN-alpha mutants have the recited binding functions such as reduced binding affinity of the variant by at least 10-fold relative to IFN-alpha. However, it would have been reasonable to conclude that the construct would have these functions because it comprises the same IFN-alpha structural mutations that are recited in the claims.

Yu et al. teach interferon-immunoglobulin Fc fusion proteins that include linkers between the IFN and the Fc portion (applies to claim 54). Yu et al. teach that the IFN protein can be an IFN variant. Yu et al. teach IFN to include IFN-alpha (abstract and paras 0002 and 0007).
It would have been obvious for one of ordinary skill in the art at the time the invention was made, to modify an IFN-alpha mutant that comprises R144A or R149A, as taught by Piehler et al., to include a linker and Fc region, as taught by Yu et al. One of ordinary skill in the art at the time the invention was made would have been motivated to modify the construct and expect success for the following reasons. Fc regions are known in the art to increase the biological/circulation half-life of a protein. Linkers are known in the art to not only join different proteins or domains together, but to provide cleavage sites and/or to increase flexibility of the construct.
Applicant does not address this rejection. The rejection remains for reasons discussed and reasons of record. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

NEW CLAIM REJECTIONS OBJECTIONS
Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement, new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 (and dependent claim 70) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
The specification as originally filed does not provide support for the invention as now claimed:
 “An isolated chimeric activator protein encoded by an isolated nucleic acid comprising in frame a first sequence, a second sequence, and a third sequence, wherein the first sequence encodes a variant of IFNa comprising at least one amino acid substitution mutation that reduces its binding affinity by at least 10-fold relative to wild-type IFNa; the second sequence encodes EGF, CD4, anti-EGFRde(2-7), or an antibody or fragment thereof, and the third sequence encodes a linker" (claim 53).
linker) OR (activity element-targeting element-linker).
The Examiner has found the following teaching in the specification, “It should be appreciated that the linker, if present, is located between the targeting and activity elements. However, aspects of the invention are not limited by the relative positions of the targeting and activity elements. For example, the targeting element may be N-terminal to the activity element (regardless of whether a linker separates the two elements). Alternatively, the activity element may be N-terminal to the targeting element (regardless of whether a linker separates the two elements).” (see para 0046)
The Examiner sees support for a teaching of (targeting element-linker-activity element) OR (activity element-linker-targeting element). 
The Examiner can’t find a teaching of (targeting element-activity element-linker) OR (activity element-targeting element-linker). 
Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schreiber et al. (Reference of record; US 2008/0279823; published 11/13/08, priority date 6/29/05) in view of in view of Yu et al. (US 2003/0026779; published 2/6/03).  
Schreiber et al. teach IFN-alpha substitution mutants and recombinant methods of making IFN-alpha mutants via expression of nucleic acids (abstract, paras 0001, 0073-0076 and Table 1). Schreiber et al. teach IFN-alpha substitution mutants that have decreased binding to its receptor (abstract and paras 0021, 0055, 0143, Figure 2 , Figure 3 and Table 1). Schreiber et al. teach that the IFN-mutant can be fused to an antibody or Fc region (para 0113)(applies to claim 54). 
Schreiber et al. do not teach that the IFN-alpha mutants have the recited binding functions such as reduced binding affinity of the variant by at least 10-fold relative to IFN-alpha. However, it would have been reasonable to conclude that the construct would have these functions because it comprises the IFN-alpha the same structural mutations that are recited in the claims.
Schreiber et al. do not teach a linker between the IFN-alpha mutant and the antibody or fragment thereof.
Yu et al. teach interferon-immunoglobulin Fc fusion proteins that include linkers between the IFN and the Fc portion (applies to claim 54). Yu et al. teach that the IFN protein can be an IFN variant. Yu et al. teach IFN to include IFN-alpha (abstract and paras 0002 and 0007).
It would have been obvious for one of ordinary skill in the art at the time the invention was made, to modify a fusion protein comprising IFN-alpha mutant and an antibody or Fc region, as taught by Schreiber et al., to include a linker in between the two .
	
	
	
	Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patten et al. (US 2004/0219131; published 11/4/04) in view of in view of Yu et al. (US 2003/0026779; published 2/6/03). 
	Patten et al. teach IFN-alpha substitution mutants and recombinant methods of making IFN-alpha mutants via expression of nucleic acids (abstract, paras 0011, 0014, 0016,, 0021, 0022, 0024 , 0073-0076 and Table 1). Patten et al. teach that the polypeptides of the invention can be fused to an Ig molecule antibody or Fc region (para 0320)(applies to claim 54).
Patten et al. do not teach that the IFN-alpha mutants have the recited binding functions such as reduced binding affinity of the variant by at least 10-fold relative to IFN-alpha. However, it would have been reasonable to conclude that the construct would have these functions because it comprises the same IFN-alpha structural mutations that are recited in the claims.
Patten et al. do not teach a linker between the IFN-alpha mutant and the antibody or fragment thereof.
Yu et al. teach interferon-immunoglobulin Fc fusion proteins that include linkers between the IFN and the Fc portion (applies to claim 54). Yu et al. teach that the IFN 
It would have been obvious for one of ordinary skill in the art at the time the invention was made, to modify a fusion protein comprising IFN-alpha mutant and an antibody or Fc region, as taught by Patten et al., to include a linker in between the two domains, as taught by Yu et al. One of ordinary skill in the art at the time the invention was made would have been motivated to modify the construct and expect success because linkers are known in the art to not only join different proteins or domains together, but to provide cleavage sites and/or to increase flexibility of the construct.
	
	
			Conclusion

		No claims are allowed.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        12/8/2021